DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 1-3 in the response filed November 18, 2021 are acknowledged by the Examiner. 
Claims 1-16 are pending in the current action.
Response to Arguments
Applicant’s amendment to claim 1 has overcome the current 112b rejection, it is therefore withdrawn.
With respect to claim 1, Applicant argues that Ghilzai does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Ghilzai remains the primary art of reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
Applicant argues that Ghilzai does not disclose the support member is attached to the base and a head support attached to the support poste opposite the base attachment point, Examiner disagrees. Under a new interpretation, Ghilzai discloses a base 100/106/112 to which the support post 122 is attached; head rest 138 attached and detached via 140 connection to support post 122. The attachment 140 is opposite to the end of the support post 122 which is attached to the base at 410/408- opposite relative to the support post division into parts 402/404.
Applicant argues that Ghilzai in view of Ton does not disclose “digital device holder attached to the support post by a flexible arm”, Examiner disagrees. Ghilzai discloses and a digital device holder attached to the support post by [member], the [member] configured to support a digital device in view of the patient during use of the positioning device (Fig 9, device holder 900 indirectly attached to the support post 122 by the securing means 902). Ton teaches an analogous user support having an arm rest system 155 on to which a holding device 145 is positioned, the digital device holder 145 attached to a supporting structure 245 (analogous to the support port post of Ghilzai) of the positioned device by a flexible arm 140 ([0011], flexible coil 140), the flexible arm configured to support a digital device in view of the patient during use of the positioning device ([0011], arm hold the device to be viewed while user is supported). Thus, the limitation is met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai (US 2007/0052275) in view of Schaevitz (US 5295728) in view of Ton (US 2014/0252812).
With respect to claim 1, Ghilzai discloses A positioning device to facilitate positioning of a patient in a sitting position for performance of epidural or spinal procedures (Fig 1, device allows for sitting at seat 118 and does not cover the spine thus would allow for spine procedures), the positioning device comprising: a base extending in a horizontal plane (Fig 1, base 100/106/112, the bottom of which is in a horizontal plane defined by legs 102); a support post attached to the base and extending along a vertical axis (Fig 1, support post is vertical column 122, vertical axis defined by the column 122 thus extends along the column, attached to base); a detachable headrest subassembly attached to an end of the support post that is opposite to an end of the support post attached to the base (Fig 1, Fig 4B, head rest 138 attached and detached via 140 connection to support post 122, attachment 140 opposite to the end of the support post 122 attached to the base at 410/408, opposite relative to the support post division into parts 402/404); an armrest subassembly attached to the support post between the headrest subassembly and the base (Fig 1, arm rest 134 attached to post 122 between head rest 138 and base 100); a thoracic support subassembly attached to the support post  between the armrest subassembly and the base (Fig 1, thoracic support 130 attached to post 122 via means 140); a footrest subassembly attached to the support post between the thoracic support subassembly and the base (Fig 1, footrest assembly 124 indirectly supports the foot); and a digital device holder attached to the support post by [member], the [member] configured to support a digital device in view of the patient during use of the positioning device (Fig 9, device holder 900 indirectly attached to the support post 122 by the securing means 902).

Schaevitz teaches an analogous user support with an analogous thoracic support, the thoracic support subassembly comprising a thoracic support cushion attached to the support post by a bar, the attachment of the bar to the support post being reconfigurable to vary an orientation and location of the thoracic support cushion with respect to the vertical axis (Fig 1c, thoracic support with cushion 76 attached via means 64 which via slot 62 and bar 16 which allows for a variety of orientations- Fig 6, Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thoracic connection of Ghilzai to have the adjustable bar as taught by Schaevitz in order to allow for more variety of supported positions (Schaevitz col 2 ln 10-20).
Ghilzai/Schaevitz discloses the device as discussed above. 
Ghilzai/Schaevitz is silent on and a digital device holder attached to the support post by a flexible arm, the flexible arm configured to support a digital device in view of the patient during use of the positioning device.  
Ton teaches an analogous user support having an arm rest system 155 on to which a holding device 145 is positioned, the digital device holder 145 attached to a supporting structure 245 (analogous to the support port post of Ghilzai) of the positioned device by a flexible arm 140 ([0011], flexible coil 140), the flexible arm configured to support a digital device in view of the patient during use of the positioning device ([0011], arm hold the device to be viewed while user is supported).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device holder of Ghilzai/Schaevitz to have the flexible arm as taught by Ton in order to allow for a variety of directions and placements of the digital device (Ton [0011]).
With respect to claim 3, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1, wherein the headrest subassembly comprises a chin support and a forehead support (Ghilzai Fig 5, Fig 6, 
With respect to claim 4, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1, wherein the support post comprises a forked portion comprising a pair of tines extending parallel to each other (Ghilzai Fig 4A, support 122 forked at 402/404 each being one of the paid of tines).  
With respect to claim 5, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 4, wherein the thoracic support subassembly attaches to the support post at the tines (Ghilzai Fig 4A, support 122 forked at 402/404 each being one of the paid of tines, thoracic support 130 is attached at 402 of the tines).  
With respect to claim 6, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 5, wherein locations of attachment of the bar to each tine are adjustable (Ghilzai [0041], [0043], adjustable attachments 132 and 140).  
	With respect to claim 10, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1, wherein the base comprises rollers for transporting the positioning device (Ghilzai Fig 1, rollers on legs 102 of base 100).  
With respect to claim 11, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1, further comprising a handle subassembly attached to the base separate from the support post (Ghilzai [0033], handles of seat adjustment system 108, including pin 109 which may be grabbed by a hand for seat tilting).  
With respect to claim 16, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1, wherein the support post is parallel to the vertical axis (Ghilzai Fig 1, support post 122 defined thus runs parallel to the vertical axis).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Schaevitz/Ton as applied to claim 1 above, and further in view of Clark (US 5971485).
With respect to claim 2, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1. 
Ghilzai/Schaevitz/Ton is silent on wherein the headrest subassembly comprises a C-shaped cushion for supporting a head of the patient during use. 
Clark teaches an analogous user support having a thoracic support 110, an arm support 120, and wherein the headrest subassembly 160 comprises a C-shaped cushion 150 for supporting the patient's head during use (col 5 ln 50-55, resilient pad 150). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Schaevitz/Ton to have the pad as taught by Clark in order to improve device comfort and support (Clark col 1 ln 20-25, col 7 ln 0-5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Schaevitz/Ton as applied to claim 1 above, and further in view of Bain et al (US 7080885).
With respect to claim 7, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1.
Ghilzai/Schaevitz/Ton is silent on wherein the armrest subassembly comprises a pair of armrest cushions separated by a bar attached to the support post.  
Bain et al teaches an analogous user support having a vertical support post 42 and an arm rest system 18/20 wherein the armrest subassembly comprises a pair of armrest cushions 18/20 separated by a bar 94/19/21/95 (Fig 3a, Fig 2) attached to the support post 42 (Fig 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Schaevitz/Ton to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).
With respect to claim 8, Ghilzai/Schaevitz/Ton/Bain et al discloses The positioning device of claim 7, wherein a width of the bar separating the armrest cushions is adjustable (Bain et al col 7 ln 45-55, opposing movement of the arm racks 74/72 causes the bar members 21/19 to separate the cushions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Schaevitz/Ton to have the vertical and 
With respect to claim 9, Ghilzai/Schaevitz/Ton/Bain et al discloses The positioning device of claim 7, wherein a position of the bar separating the armrest cushions along the vertical axis is adjustable (col 5 ln 50-60, height adjustment of arms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Schaevitz/Ton to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Schaevitz/Ton as applied to claim 1 above, and further in view of Kreuzer et al (US 2015/0190265).
With respect to claim 12, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1.
 Ghilzai/Schaevitz/Ton is silent on further comprising a suction cup extending from the base, configured to engage with a receiver.  
Kreuzer et al teaches an analogous user support with a wheeled base 100 further having a suction cup 148 extending from the base 100, configured to engage with a receiver ([0053], suction cup capable of engaging with a receiver due to the structure and as detailed in the prior art).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Schaevitz/Ton with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).
With respect to claim 13, Ghilzai/Schaevitz/Ton/Kreuzer et al discloses The positioning device of claim 12, wherein the receiver is a floor (Ghilzai Fig 1, [0033], device may be attached to a floor) (Kreuzer et al [0047], attachable to a floor) (it is noted that that the floor is not positively claimed as the system is only configured to engage with the receiver/floor as stated in claim 12).  

With respect to claim 14, Ghilzai/Schaevitz/Ton/Kreuzer et al discloses The positioning device of claim 13, wherein the floor is a flat, horizontal surface (Ghilzai Fig 1, [0033], device may be attached to a floor) (Kreuzer et al [0047], attachable to a floor, suction cup capable of working on a flat and horizontal surface due to the structure and function)(it is noted that that the floor is not positively claimed as the suction system is only configured to engage with the receiver/floor as stated in claim 12, thus the details regarding the floor only further the functional limitation in claim 12 and while the prior art may not directly state that the floor is flat or horizontal, the structure within Kreuzer et al would allow attachment to these types of floors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Schaevitz/Ton with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Schaevitz/Ton as applied to claim 1 above, and further in view of Pederson et al (US 2015/0335939).
With respect to claim 15, Ghilzai/Schaevitz/Ton discloses The positioning device of claim 1.
Ghilzai/Schaevitz/Ton is silent on further comprising weighted plates arranged on the base of the position device.  
Pederson teaches an analogous base 11 for a vertical member 19, the base 11 comprising weighted plates arranged on the base of the position device (Fig 1, plates 12/13 weighted by member 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Schaevitz/Ton with the addition of the weighted . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786